Title: John Adams to John Quincy Adams, 11 November 1796
From: Adams, John
To: Adams, John Quincy


          
            My Dear son John
            Quincy Nov. 11. 1796
          
          I know not where to find you—Whether in Holland England or Portugal—Whether to address you as a married Man or a Single one. And I am equally at a Loss what to write to you. one thing I am at no loss to say that your Letters have continued up to No. 23. inclusively to delight and inform me, and that I beg you not to be discouraged from continuing your favours, by my Remissness in Writing
          Our Continent is all in a lurry with Elections. The nine Days Wonder will Soon be over. Your Mamma will inclose you Gazettes in which you will see, that Party Spirit is busy but not fiery. All will go coolly enough. The Scribblers must have their itching, Scratched. Poor Jefferson is tortured as much as your better Acquaintance. If he feels as little, he will not mind it. The Jacobins in Boston were driven to the miserable shift of setting up my old Friend the Governor for an Elector. I wish he had been chosen. I should have been content that he should have voted for any body, for the sake of knowing Who he would vote for. They could not carry him. Dawes had it, two to one.
          If I should be a private Gentleman next Year, I shall be a better Correspondent of yours than I ever have been, and my Farm will shine brighter than ever.
          Adet has thrown Some Electioneering Nutts among the Apes. I Suspect they will have a contrary Effect, from what he intended.
          If you become a southern Man, who shall I give my Hill to? I have given it the Name of Peacefield. Shall Charles or Thomas have Peacefield?
          I will make one political Observation and conclude.
          If you read The Chronicle, the Aurora and all the other Papers which Attack me, you will See a manifest insincerity in every Writer

and every Paragraph which relates to me. They seem to take no Pains to disguise themselves but betray grossly and evidently that they dont believe a Word they write. I am, my Dear, yours
        